Per Curiam.
The named defendant has appealed the dismissal of his third party complaints1 against the receivers of rents and their respective sureties as a result of the defendant’s failure to obtain the requisite prior permission of the court.
We carefully reviewed the named defendant’s claims in these matters and find them to be without merit. See Tucker v. American Ins. Co., 3 Conn. App. 397, 399, 488 A.2d 1278 (1985).
There is no error.

 There are four cases involved in this appeal which present the same issues: Hartford Superior Court docket numbers 287787, 287788, 287789 and 287790.